DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palazzotto et al. (US 6,017,660).
Regarding claims 1, 3-4, 7-9, 11-12, and 16:  Palazzotto et al. (US ‘660) discloses photocurable compositions containing an aryliodonium salt [abstract].  Palazzotto et al. (US ‘660) discloses Example 1 [Ex. 1; 5:56-6:24] contains 0.25 parts camphorquinone (CPQ) {166.22 g/mol; 1.50 mmol}, 50 parts triethyleneglycol dimethacrylate (TEGDMA) {286.32 g/mol; 174.63 mmol}, 50 parts bisphenol A diglycidyl ether dimethacrylate (BisGMA) {512.60 g/mol; 97.54 mmol}, 0.5 parts diphenyliodonium hexafluorophosphate (ɸ2I+PF6-) {426.08 g/mol; 1.17 mmol} and 0.25 parts sodium p-toluenesulfinate (STS) {178.19 g/mol; 1.40 mmol} {corresponding to: 0.55 mol% CPQ; 0.51 mol% STS} [Ex. 1; 5:56-6:24].  Palazzotto et al. (US ‘660) discloses a further experiment of adding filler to the solution [6:9-21], wherein Palazzotto et al. (US ‘660) discloses silane treated microparticles and pyrogenic silica (R-972) as fillers [5:33-43; 13-9:10].
Palazzotto et al. (US ‘660) does not specifically disclose the filler of Ex. 1 as silane treated microparticles and/or pyrogenic silica.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have employed silane treated et al. (US ‘660), and would have been motivated to do so since Palazzotto et al. (US ‘660) suggests silane treated microparticles and pyrogenic silica (R-972) as fillers [5:33-43; 13-9:10].
Palazzotto et al. (US ‘660) does not specifically disclose a photocurable dental cement.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].
Regarding claims 5-6:  Palazzotto et al. (US ‘660) discloses sulfinic acid salts [4:33-44].
Palazzotto et al. (US ‘660) does not specifically disclose a C1-6 alkyl sulfinic acid salt.  However, Palazzotto et al. (US ‘660) discloses a C1-6 alkyl groups for the alkyl amines [4:33-5:5].  It would have been obvious to have employed C1-6 alkyl groups for the sulfinic acid salts, as Palazzotto et al. (US ‘660) discloses C1-6 alkyl groups [4:33-5:5].
Regarding claim 10:  Palazzotto et al. (US ‘660) discloses a further experiment of adding filler to the solution [6:9-21].
Palazzotto et al. (US ‘660) does not disclose the coinitiator (STS) contained with the filler.  However, at the time of invention, a person having ordinary school in the art would have found it obvious to have the coinitiator (STS) contained with the filler, as it is prima facie obvious to make components separable.  See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) [MPEP 2144.04].
Regarding claim 17:  Palazzotto et al. (US ‘660) discloses a further experiment of adding filler to the solution [6:9-21].
Palazzotto et al. (US ‘660) does not disclose the coinitiator (STS) contained in a separate fluid.  However, at the time of invention, a person having ordinary school in the art would have 
The claimed effects and physical properties, i.e. a pH of 6-8, would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palazzotto et al. (US 6,017,660).
Regarding claims 13 and 15:  Palazzotto et al. (US ‘660) discloses methods of preparing photocurable compositions containing an aryliodonium salt [abstract].  Palazzotto et al. (US ‘660) discloses Example 1 [Ex. 1; 5:56-6:24] mixes a stock solution containing 0.25 parts camphorquinone (CPQ), 50 parts triethyleneglycol dimethacrylate (TEGDMA), and 50 parts bisphenol A diglycidyl ether dimethacrylate (BisGMA), with 0.5 parts diphenyliodonium hexafluorophosphate ɸ2I+PF6- and 0.25 parts sodium p-toluenesulfinate (STS) [Ex. 1; 5:56-6:24]. Palazzotto et al. (US ‘660) discloses a further experiment of adding filler to the solution [6:9-21], wherein Palazzotto et al. (US ‘660) discloses silane treated microparticles and pyrogenic silica (R-972) as fillers [5:33-43; 13-9:10].
Palazzotto et al. (US ‘660) does not specifically disclose the filler of Ex. 1 as silane treated microparticles and/or pyrogenic silica.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have employed silane treated et al. (US ‘660), and would have been motivated to do so since Palazzotto et al. (US ‘660) suggests silane treated microparticles and pyrogenic silica (R-972) as fillers [5:33-43; 13-9:10].
Palazzotto et al. (US ‘660) does not specifically disclose a photocurable dental cement.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].

Allowable Subject Matter
Claim 18 is allowable.
The following is a statement of reasons for the indication of allowable subject matter:  Palazzotto et al. (US 6,017,660) does not disclose the claimed sulfonate compound.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-13 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Palazzotto et al. (US 6,017,660) was relied on for disclosing Example 1 [Ex. 1; 5:56-6:24] containing 0.25 parts camphorquinone, 50 parts triethyleneglycol dimethacrylate, 50 parts bisphenol A diglycidyl ether dimethacrylate, 0.5 parts diphenyliodonium hexafluorophosphate and 0.25 parts sodium p-toluenesulfinate {corresponding to: 0.55 mol% camphorquinone; 0.51 mol% sodium p-toluenesulfinate} [Ex. 1; 5:56-6:24].  
et al. (US ‘660) discloses a further experiment of adding filler to the solution [6:9-21], wherein Palazzotto et al. (US ‘660) discloses inorganic reinforcing or extending fillers [5:33-43], such as silane treated microparticles and pyrogenic silica (R-972) [13-9:10].  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) [see MPEP 2144.06].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767